NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAMELA WILLIAMS,                                No.    17-15386

                Plaintiff-Appellant,            D.C. No. 5:14-cv-00805-BLF

 v.
                                                MEMORANDUM*
GYRUS ACMI, LP; OLYMPUS
CORPORATION OF THE AMERICAS,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Pamela Williams appeals pro se from the district court’s summary judgment

in her diversity action alleging violations of the California Fair Employment and

Housing Act (“FEHA”) and the California Labor Code. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Zetwick v. County of Yolo, 850 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
436, 440 (9th Cir. 2017). We affirm.

      The district court properly granted summary judgment on Williams’s age

discrimination, race discrimination, and retaliation claims because Williams failed

to raise a genuine dispute of material fact as to whether defendants’ legitimate,

non-discriminatory reasons for terminating her employment were pretextual. See

Winarto v. Toshiba Am. Elecs. Components, Inc., 274 F.3d 1276, 1284 (9th Cir.

2001) (providing framework for analyzing retaliation claims under FEHA and

setting forth elements of such claims); Godwin v. Hunt Wesson, Inc., 150 F.3d
1217, 1219-21 (9th Cir. 1998) (providing framework for analyzing discrimination

claims under FEHA, and noting that circumstantial evidence of pretext must be

specific and substantial); Patten v. Grant Joint Union High Sch. Dist., 37 Cal. Rptr.
3d 113, 117 (Ct. App. 2005) (providing framework for analyzing retaliation claims

under California Labor Code § 1102.5(b) and setting forth elements of such

claims).

      The district court did not abuse its discretion by overruling Williams’s

objections to defendants’ evidence submitted in support of their motion for

summary judgment because such evidence was properly admissible as non-

hearsay. See Fed. R. Evid. 801(c); Orr v. Bank of Am., NT & SA, 285 F.3d 764,

773 (9th Cir. 2002) (standard of review).

      The district court did not abuse its discretion by denying in part Williams’s


                                            2                                 17-15386
motion to extend discovery or by denying Williams’s motion to compel because

Williams failed to demonstrate how the denials resulted in actual and substantial

prejudice to her. See Quinn v. Anvil Corp., 620 F.3d 1005, 1015 (9th Cir. 2010)

(standard of review); Goehring v. Brophy, 94 F.3d 1294, 1305 (9th Cir. 1996)

(challenging party must demonstrate that discovery rulings resulted in actual and

substantial prejudice to that party).

      We lack jurisdiction to consider Williams’s challenge to the district court’s

order denying her post-judgment motion because Williams failed to file a new or

amended notice of appeal after the district court’s order denying her motion. See

Harris v. Mangum, 863 F.3d 1133, 1137-38 n.1 (9th Cir. 2017); Stephanie-

Cardona LLC v. Smith’s Food & Drug Ctrs., Inc., 476 F.3d 701, 703 (9th

Cir. 2007) (“A timely notice of appeal is a non-waivable jurisdictional

requirement.”).

      We reject as unsupported by the record Williams’s contentions that the

district court was biased and that the district court improperly denied a Fed. R. Civ.

P. 56(d) motion.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                          3                                       17-15386